DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: 
In reference to claim 21, in line 6, after “the” and before “sheet”, it is suggested to insert “substrate” in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neirinck et al. (WO 2008/141688) (Neirinck).
In reference to claims 21 and 8-11, Neirinck teaches a folded honeycomb structure (p. 1, lines 4-5) (corresponding to a honeycomb structure). The folded honeycomb structure contains a plurality of 3D-structures and is formed from a plurality of cells arranged in rows, wherein the cells are identical (p. 10, lines 22-23, 28-29; p. 8, lines 17-33) (corresponding to a plurality of three-dimensional structural honeycombs; each of the plurality of three-dimensional structural honeycombs having identical cells; each of the plurality of three-dimensional structural honeycombs is a volume-filling structure). The cells have lateral cell walls which adjoin one another; the cell walls are permanently connected to one another, e.g. by glue or adhesive or welding (p. 10, lines 23-33) (corresponding to each cell of the identical cells is formed by a plurality of walls as a full cell; the each cell having a central axis; the plurality of walls forming the each cell is joined by glue or spot welding). FIG. 1, provided below, further teaches the cells are formed by a plurality of walls as full cells when the cell walls are connected to one another. 
Neirinck further teaches the side walls of the cells have a 3D shape, such as a curve, the shapes are formed in the folding operation (p. 7, lines 17-19) (corresponding to a pleat exists in at least one wall of in at least one wall of the plurality of walls to form a crease having a pleat angle along the central axis). The side walls are non-straight in the direction perpendicular to the original plane of the web material, the non-straightness provides for a controlled collapse of the cells without catastrophic buckling as could occur with straight sided cells (p. 7, lines 17-30) (corresponding to the pleat angle being greater than zero so that the at least one wall is not a straight wall).
Given the curved side wall of Neirinck is substantially identical to the presently claimed curved crease in structure, it is clear that the curve of Neirinck would inherently follow a predefined mathematical curve.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
FIG. 1 further discloses a section of the plastically deformed material web 10 where the plurality of three-dimensional structural honeycombs forms a two-dimensional shape along its length (corresponding to at least one of a top or a bottom of each of the plurality of three-dimensional structural honeycombs forms a two-dimensional shape along its length). 
Neirinck further teaches additional covering layers to accommodate higher tensile and compressive loads can be fixed or adhesively bonded onto the honeycomb (p. 8, lines 7-9) (corresponding to the plurality of walls forming the each cell is joined by a skin covering at least part of the structure).

    PNG
    media_image1.png
    866
    562
    media_image1.png
    Greyscale
Neirinck further teaches the folded honeycomb is formed from a substantially uncut flat body, the folded honeycomb formed from a plurality of 3D-structures formed by plastic deformation and connecting areas produced by the plastic deformation (p. 3, lines 10-12) (corresponding to formed from a cut and folded substrate sheet). However, claim 21 defines the product by how the product was made. Thus, claim 21 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a honeycomb structure comprising a plurality of three-dimensional structural honeycombs having identical cells, each cell of the identical cells is formed by a plurality of walls as a full cell. Neirinck suggests such a product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neirinck as applied to claim 21 above, and further in view of Elastica surface generation of curved-crease origami (Lee).
	The examiner has provided the non-patent literature document, Lee, with the Office Action mailed 07/06/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claim 4, Neirinck teaches the limitations of claim 21, as discussed above.
Neirinck does not explicitly teach the mathematical curve is an elastica curve, as presently claimed.
Lee teaches a curved-crease origami creation having elastic curves (p. 14). Elastica curves are geometries that describe the large elastic deformation of a slender beam, where the curves correspond to minimum bending energy configurations and also postbucking geometries (2.1 Elastica curves, p. 14) (corresponding to the mathematical curve is an elastica curve).
In light of the motivation of Lee, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the curve of the cell walls of the folded honeycomb structure of Neirinck to be an elastica curve, in order to provide curves in the side walls that correspond to minimum bending energy configurations and thereby arriving at the presently claimed invention.
In reference to claim 5, Neirinck in view of Lee teaches the limitations of claim 4, as disused above. Neirinck further teaches the folded honeycomb structure is formed from a thermoplastic polymer, fiber composite material or plastically deformable paper or metal sheet (claim 5; p.5, lines 14-16).
Given that the folded honeycomb structure of Neirinck in view of Lee substantially identical to the presently claimed honeycomb structure in structure and composition, it is clear the folded honeycomb structure of Neirinck in view of Lee would intrinsically have the elastica curve be defined by the pleat angle α and P = (EI/l2)K(sin(α/2)) where K is a complete elliptic integral of the first kind, l is a beam length, E is a material elastic modulus, I is a second area moment of inertia and P is a force.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claims 6 and 7, Neirinck in view of Lee teaches the limitations of claim 4, as disused above. Neirinck further teaches the folded honeycomb structure is formed from a thermoplastic polymer, fiber composite material or plastically deformable paper or metal sheet (claim 5; p.5, lines 14-16).
Given that the folded honeycomb structure of Neirinck in view of Lee substantially identical to the presently claimed honeycomb structure in structure and composition, it is clear the folded honeycomb structure of Neirinck in view of Lee would intrinsically have the elastica curve be defined by a differential equation, wherein the differential equation is                         
                            
                                
                                    
                                        
                                            ∂
                                        
                                        
                                            2
                                        
                                    
                                    θ
                                
                                
                                    
                                        
                                            ∂
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    P
                                
                                
                                    E
                                    I
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Response to Arguments
In response to amended Drawings, the previous objections to the Drawings of record are withdrawn.
In response to amended claims 21 and 10, the previous Claim Objections of record are withdrawn. 
Applicants primarily argue:
“This claim amendment moots the rejections that apply Neirinck. This is because, in Neirinck, a continuous process of feeding a web of deformed plastic material results in honeycomb walls that are solely folded from a continuous ‘web,’ and never cut, to form adjacent half-cells. ‘when the web is fully folded each cell is formed from two half-cells.’ (p. 10, 11. 18-19, see also p. 6, 11. 11-12, ‘which form the walls of cell halves’). In contrast (as can be seen in Fig. 9I), each cell of Applicant’s invention is a full cell, not a juxtaposition of half-cells. Also, Applicant’s walls are cut, folded and bonded (as claimed), and thus lack what would be structural fold points at a cell’s edge leading to flat segments in a final product (e.g., Neirinck’s Figs. la-1c: note trailing edge of flat web at corners of each cell). With cut walls as claimed, rather than a web fed structure, a far greater variety of finished pieces is possible, not just a flat linear rectangle of honeycombs along a build direction.
The Examiner applied MPEP § 2113, but this MPEP section no longer applies (if it ever did) to the claims as amended. A product-by-process claim is novel and unobvious if the end product of the claim is structurally and functionally different from the prior art. Express claim limitations of Claim 1 create intrinsic and inherent novelty within the recited structures.”
Remarks, p. 8
The examiner respectfully traverses as follows:
	Firstly, the presently claimed honeycomb structure does not exclude having flat segments.
	Secondly, although Neirinck does not explicitly teach each of the plurality of walls individually cut from the sheet, folded and bonded together to form the identical cells as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent sufficient evidence the claimed method would necessarily and inherently lack flat segments and a greater variety of finished pieces is possible (i.e., absent evidence of criticality regarding the presently claimed process) and given that Neirinck meets the requirements of the claimed product, Neirinck clearly meets the requirements of the present claim.
	Lastly, there is no evidence (i.e., data) to support the folded honeycomb being formed from a substantially uncut flat body of Neirinck would always inherently and necessarily from flat segments.
Therefore, Applicant’s arguments filed 07/27/2022 have been fully considered but are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784